Appellate Case: 22-3100     Document: 010110770565   Date Filed: 11/17/2022   Page: 1
                                                                             FILED
                                                                 United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                    Tenth Circuit

                              FOR THE TENTH CIRCUIT                   November 17, 2022
                          _________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
  JAMES R. MCKILLIP,

        Plaintiff - Appellant,

  v.                                                       No. 22-3100
                                                  (D.C. No. 5:20-CV-03318-SAC)
  JOE NORWOOD, Former Secretary of                           (D. Kan.)
  Corrections, Kansas Department of
  Corrections, in his individual and official
  capacity; RON BAKER, Former Warden,
  Lansing Correctional Facility, in his
  individual and official capacity; GINA M.
  HOWLETT, Unit Team Manager, Lansing
  Correctional Facility, in her individual and
  official capacity; JAMIE CLAASSEN,
  Former Unit Team Supervisor, Lansing
  Correctional Facility, in his individual and
  official capacity; (FNU) PAYNE,
  Corrections Officer I, Lansing Correctional
  Facility, in his individual and official
  capacity; JAMES ENGLIS, Corrections
  Officer II, Lansing Correctional Facility, in
  his individual and official capacity;
  WILLARD SCOTT KINCAID,
  Corrections Supervisor I, Lansing
  Correctional Facility, in his individual and
  official capacity; AUGUST DILLARD,
  Corrections Officer, II Lansing
  Correctional Facility, in his individual and
  official capacity; STEVEN GANDY,
  Corrections Officer I, Lansing Correctional
  Facility, in his individual and official
  capacity; ASHLEY GABLE, Corrections
  Officer I, Lansing Correctional Facility, in
  her individual and official capacity,

        Defendants - Appellees.
                       _________________________________
Appellate Case: 22-3100      Document: 010110770565       Date Filed: 11/17/2022     Page: 2



                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

          Pro se prisoner James R. McKillip appeals the district court’s dismissal of his

 42 U.S.C. § 1983 claim. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                     BACKGROUND

          While incarcerated at Lansing Correctional Facility, a Kansas state prison,

 McKillip lost access to running water in his cell. On December 17, 2018, McKillip

 alerted corrections officers of the problem, and they told him they would put in a

 work order. The work order was not completed until December 31, 2018. During

 these two weeks, McKillip repeatedly reached out to prison officials for help but

 was told that nothing else could be done because staff already submitted a work

 order.

          While the running water was broken in McKillip’s cell, he was forced to

 urinate in his sink and clean it as best he could with bottled water. He also had to

 defecate in a bag and place the bag in the hallway for prison employees to throw

 away. Opening Br. 3. McKillip states that he felt prison officials were “trying to kill

 [him]” and that he suffered emotional distress. He contends that prison officials




          *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                              2
Appellate Case: 22-3100    Document: 010110770565         Date Filed: 11/17/2022       Page: 3



 delayed in making the repairs because “[t]hey don’t like [him] around here and they

 constantly do things to retaliate against [him].”

       McKillip filed a § 1983 suit against several prison officials, alleging that the

 lack of running water violated his constitutional rights. In his amended complaint,

 McKillip claimed these unsafe cell conditions constituted cruel-and-unusual

 punishment in violation of the Eighth and Fourteenth Amendments. The district

 court found that this claim did not allege a physical injury, as required by the Prison

 Litigation Reform Act, 42 U.S.C. § 1997e(e), and dismissed the complaint under 28

 U.S.C. § 1915 for failure to state a claim. McKillip also alleged a negligence claim,

 and the district court dismissed that claim as well because a § 1983 action cannot

 rest on mere negligence. Green v. Branson, 108 F.3d 1296, 1302 (10th Cir. 1997)

 (internal citation omitted). McKillip moved to alter or amend that dismissal under

 Federal Rule of Civil Procedure 59(e), but the district court denied that motion.

 McKillip timely appealed the dismissal order.

                                     DISCUSSION

       In the district court, McKillip proceeded in forma pauperis, so he was subject

 to the requirements of 28 U.S.C. § 1915. A district court may dismiss a pro se

 prisoner complaint if it fails to state a claim on which relief may be granted.

 § 1915(e)(2)(B)(ii). On de novo review, we apply the standard of Federal Rule of

 Civil Procedure 12(b)(6). Kay v. Bemis, 500 F.3d 1214, 1217–18 (10th Cir. 2007).

 “[T]he specific allegations in the complaint [must] . . . plausibly support a legal

 claim for relief.” Id. at 1218 (quoting Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210,

                                             3
Appellate Case: 22-3100    Document: 010110770565       Date Filed: 11/17/2022    Page: 4



 1215 n.2 (10th Cir. 2007)). We accept McKillip’s factual allegations as true and

 construe them in the light most favorable to him. Id. (quoting Gaines v. Stenseng,

 292 F.3d 1222, 1224 (10th Cir. 2002)). Because McKillip is proceeding pro se, we

 construe his allegations liberally. Perkins v. Kan. Dep’t of Corr., 165 F.3d 803, 806

 (10th Cir. 1999).

       McKillip does not appeal the negligence claim beyond a cursory mention of

 the word in his opening brief. We decline to consider it here. See Holmes v. Colo.

 Coal. for Homeless Long Term Disability Plan, 762 F.3d 1195, 1199 (10th Cir.

 2014) (refusing to consider an appellant’s challenge when it was inadequately

 briefed on appeal). McKillip appeals the dismissal of his conditions-of-confinement

 claim under both the Eighth and Fourteenth Amendments.1 Because the Eighth

 Amendment protects McKillip’s right to a habitable prison cell, Battle v. Anderson,

 564 F.2d 388, 393 (10th Cir. 1977), we need not analyze his claims “under the more

 generalized provisions of substantive due process.” Riddle v. Mondragon, 83 F.3d

 1197, 1202 (10th Cir. 1996). To avoid redundancy, we review McKillip’s claims


       1
           McKillip refers to his claim as a conditions-of-confinement claim in his
 statement of the case, and later refers to it as both an “unsafe conditions” and
 “deliberate indifference” claim. Courts analyze unsafe prison conditions through
 conditions-of-confinement claims. Helling v. McKinney, 509 U.S. 25, 33–34 (1993).
 Deliberate indifference is not its own claim under the Eighth Amendment, but rather
 is the second prong of a conditions-of-confinement analysis. Barney v. Pulsipher,
 143 F.3d 1299, 1307 n.5 (10th Cir. 1998) (“[A] finding of ‘deliberate indifference’ is
 . . . required to hold prison officials liable for violating inmates’ Eighth Amendment
 right to humane conditions of confinement.”). If McKillip’s deliberate-indifference
 claim is intended to address an Eighth Amendment violation for deliberate
 indifference to serious medical needs, Mata v. Saiz, 427 F.3d 745, 751 (10th Cir.
 2005), McKillip has not given any facts to support this type of claim.
                                            4
Appellate Case: 22-3100      Document: 010110770565      Date Filed: 11/17/2022    Page: 5



 under the Eighth Amendment as applied to the states through the Fourteenth

 Amendment. Id.

       The Eighth Amendment guarantees McKillip prison conditions that do not

 “result in his degeneration” or threaten his mental and physical well-being. Battle,

 564 F.2d at 403. But § 1997e(e) authorizes prisoners to bring § 1983 actions “for

 mental or emotional injury suffered while in custody” only if the prisoner can also

 show physical injury.

       We affirm the district court’s dismissal as it relates to McKillip’s claim for

 damages because he has not alleged physical injury in this case. His allegation that

 he had no access to running water for two weeks, if true, is certainly concerning. But

 he states only that this situation somehow caused him to fear for his life and that he

 “broke down and started crying a few times.” These emotional injuries cannot

 sustain his § 1983 claim for damages. § 1997e(e).

       Even so, the district court still needed to address McKillip’s declaratory-relief

 claim.2 The physical-injury requirement of § 1997e(e) “does not affect actions for

 declaratory or injunctive relief.” Perkins, 165 F.3d at 808. McKillip’s amended

 complaint requested “[a] declaration that the acts and omissions described herein

 violated [plaintiff’s] rights under the Constitution and laws of the United States.”

 McKillip’s claim for declaratory relief was not subject to § 1997e(e) limitations.

 Perkins, 165 F.3d at 808.


       2
        The district court did not differentiate between these claims and simply
 dismissed all of McKillip’s claims under § 1997e(e) and § 1915(e)(2)(B)(ii).
                                            5
Appellate Case: 22-3100    Document: 010110770565        Date Filed: 11/17/2022     Page: 6



       But his claim for declaratory relief is now moot. McKillip cannot maintain a

 declaratory action unless he shows that the constitutional violation is ongoing, or he

 has a “good chance” of suffering the same injury in the future. Green, 108 F.3d at

 1300 (quoting Cox v. Phelps Dodge Corp., 43 F.3d 1345, 1348 (10th Cir. 1994),

 superseded by statute on other grounds, 42 U.S.C. § 1981a); Jordan v. Wiley, 477 F.

 App’x 525, 530 (10th Cir. 2012) (unpublished). McKillip’s interest in declaratory

 relief must be more than “simply the satisfaction of a declaration that [he] was

 wronged.” Green, 108 F.3d at 1300 (quoting Cox, 43 F.3d at 1348).

       The prison staff restored his water on December 31, 2018. He alleges no

 ongoing constitutional violation here that declaratory relief can remedy. McKillip

 has not alleged any facts to show he will be deprived of running water in the future.

 Though two weeks is a significant amount of time, nothing indicates he has a “good

 chance” of suffering that injury again. Green, 108 F.3d at 1300; Jordan 477 F.

 App’x at 530. We affirm the district court’s dismissal of the declaratory-relief claim

 because it is moot. United States v. Schneider, 594 F.3d 1219, 1227 (10th Cir. 2010)

 (citations omitted) (explaining that an appellate court can affirm on any indisputable

 alternative grounds clearly supported by the record).

       Finally, McKillip submitted a motion to proceed on this appeal without

 prepayment of costs or fees. The Clerk’s Office assessed the fee and directed

 McKillip to make partial payments of the fee out of his prison account. See

 § 1915(b). We grant McKillip’s motion to proceed without prepayment of costs or



                                            6
Appellate Case: 22-3100        Document: 010110770565       Date Filed: 11/17/2022   Page: 7



 fees and remind him that he must continue making partial payments until the entire

 filing fee is paid in full.

                                      CONCLUSION

        We affirm the district court’s order.




                                                Entered for the Court


                                                Gregory A. Phillips
                                                Circuit Judge




                                                7